On Motion to Dismiss.
Ludeling, 0. J.
A motion to dismiss this appeal has been made on the grounds following:
That the transcript does not show that appellees have been cited; that the transcript is incomplete; that the statement of facts made by the judge was made to.o late, having been made after the appeal was granted.
The first objection was waived by making the second and third objections, even if the appellees had not been cited. But they were properly cited.
Second — The transcript was connected by certiorari.
Third — The laches, complained of in regard to the statement of fact, if any there be, can not be attributed to the appellant, but to the judge *929a quo. Tbe appellant applied to the judge to make the statement of facts in time, and the failure to make it before granting the appeal can not be considered just cause to dismiss the appeal.
The motion is therefore refused.